           Case 1:19-cr-20296-BB Document 7 Entered on FLSD Docket 05/16/2019 Page 1 of 1
                                                 COURT MINUTES                                                       Page 1

                                    Magistrate Judge Jacqueline Becerra
                          King Building Courtroom lo--6                          Date: 5/16/19         Time: 10:00 a.m.
Defendant: Richard Kuklinski                     J#: 18124-104     Case#: 19-2694-MJ-LOUIS
                                                                            -----------=~----~----------


AUSA:       Sfl-tJJA (Y)c.,La...~~Ji. It\                    Attorney: AFPD    Ar-tA-V\ ~£A.v'tv\clro..h
Violation:     TRANSFERRING OBSCENE MATERIAL TO A MINOR

Proceeding: PREL/ARRAIGNMENT                                         CJA Appt:
                                                                              ---------------------------
Bond/PTD Held:      rYes r No              Recommended Bond:
                                                                    -----------------------------------
Bond Set-at: PTD                                                     Co-signed by:
                                                                                   -----------------------
 lr I Surrender and/or do not obtain passports/travel docs                    Language: English

 (rl     Report to PTS as directed/or            x's a week/month by          Disposition:
         phone:          x's a week/month in person
                                                                            ~---~...,...c._;;q_::;~} _..:..h____.:_~7---l
 lr:-1   Random urine testing by Pretrial Services
         Treatment as deemed necessary           ·
 IE]     Refrain from excessive use of alcohol

 ([]     Participate in mental health assessment & treatment

 lE1     Maintain or seek full-time employment/education

 IE] No contact with victims/witnesses
 [E] No firearms
 lr I_ Not to encumber property
 lrl May not visit transportation establishments
 lrl Home Confinement/Electronic Monitoring and/or
         Curfew             pm to              am, paid by
                                                       -----
 lrl     Allowances: Medical needs, court appearances, attorney visits,
         religious, employment
 lr I Travel extended to:
 [E) Other:
NEXT COURT APPEARANCE       Date:                Time:             Judge:                         Place:

Report RE Counsel:
PTD/Bond Hearing:                                                                                                         L
                                                                     oc:~                     M.:l&
Eelim/Arra~or Removal:                               ro~                                                                 J
                                    cG   ]11
Status Conference RE:

D.A.R.     (D! ());    &D                                                   Time in Court:     -::: 11'--'\-~l   ~
